RENDERED: MARCH 24, 2022
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                                2020-SC-0200-WC


KINDRED HEALTHCARE                                                  APPELLANT


                   ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2019-CA-1627
                    WORKERS’ COMPENSATION BOARD
                           NO. WC-17-99840


CARLYE HARPER;                                                      APPELLEES
HONORABLE DOUGLAS W. GOTT, CHIEF
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD



              OPINION OF THE COURT BY JUSTICE NICKELL

                                  AFFIRMING

      Kindred Healthcare appeals the Court of Appeals’ opinion which affirmed

the Workers’ Compensation Board’s (Board) reversal of a decision by the Chief

Administrative Law Judge (CALJ) denying Carlye Harper’s motion to reopen her

workers’ compensation claim to seek vocational rehabilitation benefits. For the

following reasons, we affirm.

                   I.    Factual and Procedural Background

      While working as a certified occupational therapy assistant at the

Kindred Healthcare nursing home facility in Dawson Springs, Kentucky,

Harper suffered a work-related lifting injury to her back and lower extremities
while transferring a patient. She thereafter filed an Application for Resolution

of a Claim-Injury and the matter was assigned to an Administrative Law Judge

(ALJ).

         Following submission of proof, a benefits review conference (BRC) was

held at which the parties preserved five contested issues, including: (1) work-

relatedness and causation; (2) date of maximum medical improvement (MMI);

(3) underpayment of temporary total disability (TTD) income benefits as to

duration and rate; (4) benefits payable under KRS1 342.730; and (5) physical

capacity to return to work performed at the time of her injury. Harper did not

specifically identify vocational rehabilitation as a contested issue.

         At the hearing, Harper testified she would be interested in obtaining

vocational rehabilitation services to qualify for less physically demanding

employment. Her brief included a request for evaluation regarding

appropriateness of vocational rehabilitation services.

         In the Opinion, Order and Award, the ALJ weighed conflicting medical

evidence and found Harper’s low back and left hip conditions were causally

related to her work injury at Kindred Healthcare. The ALJ also determined the

date on which Harper reached MMI and, based on the parties’ stipulation

regarding average weekly wage, found an underpayment of TTD income

benefits as to both duration and rate. Further, the ALJ determined Harper had

sustained an eight percent whole person impairment based on the AMA




         1   Kentucky Revised Statutes.

                                          2
Guides.2 Because the ALJ found Harper did not retain the capacity to return

to work performed at the time of the injury, the award of permanent partial

disability (PPD) income benefits was enhanced by application of the triple

multiplier mandated in KRS 342.730(1)(c). However, though KRS 342.710(3)

similarly mandates consideration of vocational rehabilitation services “[w]hen

as a result of the injury [a worker] is unable to perform work for which he or

she has previous training or experience,” the ALJ instead held, “[t]he issue of

vocational rehabilitation is not before the ALJ at this time, as it was not

preserved as a contested issue at the BRC or Hearing.” After Kindred

Healthcare’s petition for reconsideration was overruled, neither party appealed

and the award became final.

      Thereafter, Harper attempted to find other suitable employment. In the

coming months, however, she was able to find only short-term, menial work as

a part-time sales associate at a clothing store and an as-needed social media

advertiser at a boutique. For the most part, she remained unemployed.

Ultimately, she obtained an independent evaluation through the Kentucky

Office of Vocational Rehabilitation which agreed she was incapable of

performing her previous work but determined she would, in fact, benefit from

vocational rehabilitation services.

      Based on the foregoing, approximately sixteen months after entry of the

ALJ’s Opinion, Order, and Award, Harper sought to file an application for



      2 American Medical Association, Guides to the Evaluation of Permanent

Impairment (5th ed.).

                                         3
vocational rehabilitation services under KRS 342.710, including acceleration of

her income benefits during the two years required for undergoing college

retraining to become a social worker. Because no official template existed

specifically relating to vocational rehabilitation services, she utilized a form

designed for filing motions to reopen pursuant to KRS 342.125. However, she

did not check off which of the form’s four grounds for reopening might apply,

explaining “[t]his is an application for vocational rehabilitation benefits” and

“not a motion to reopen as provided in KRS 342.125.” Harper attached a

separate Motion for Vocational Rehabilitation emphasizing it was being brought

pursuant to KRS 342.710, along with her Affidavit setting forth her post-award

inability to return to suitable work and referencing the independent vocational

evaluation obtained from the Kentucky Office of Vocational Rehabilitation. She

also attached a copy of the extensive vocational evaluation, itself, which

confirmed Harper was a good candidate for such training.

      The CALJ overruled Harper’s motion to reopen “because an attempt to

obtain vocational rehabilitation benefits is not a cause to reopen under KRS

342.125(1), and because she waived a claim to those benefits in the original

litigation” due to not having preserved the matter as a contested issue at the

BRC. In overruling Harper’s petition for reconsideration, the CALJ rejected

Harper’s effort to distinguish the mere request for a vocational evaluation

contained in her original brief and her claim for vocational rehabilitation

services under KRS 342.710 raised in her motion to reopen. The CALJ again

held Harper was precluded from pursuing vocational rehabilitation services

                                         4
due to having failed to preserve the issue and seek such an award “in the

original litigation” or to demonstrate entitlement upon reopening “under one of

the grounds permitted by KRS 342.125.”

      Harper appealed to the Board asserting the CALJ’s holdings were

contrary to the language of KRS 342.710 mandating consideration of vocational

rehabilitation services whenever an injured worker is found incapable of

returning to work for which he or she has previous training or experience. She

argued her post-award claim for vocational rehabilitation services under KRS

342.710(3) represents a ground for reopening independent of those listed under

KRS 342.125(1) and one which can be raised at any time, whether during the

original action or upon reopening. In addition, she asserted her reopening for

such services was not barred by claim preclusion because its merits were not

addressed in the original proceedings.

      In reversing the CALJ’s decision, the Board acknowledged “there is little

or no authority construing KRS 342.710 in conjunction with KRS 342.125.”

However, the Board held the language of “KRS 342.710 contemplates . . .

grounds for reopening other than those set forth within KRS 342.125(1).”

      On appeal, the Court of Appeals recognized “vocational rehabilitation

benefits provided in KRS 342.710 do not fall neatly within the category of

contested issues advanced in a claim” and “procedures established by the

Department of Workers’ Claims envision an informal disposition of vocational

rehabilitation benefits, requiring intervention by an ALJ only where the parties

disagree.” More specifically, the Court of Appeals recognized KRS 342.710

                                         5
mandates whenever an injured worker is found incapable of performing

previous employment an ALJ must “inquire whether such services have been

voluntarily offered and accepted” and authorizes the ALJ to order a vocational

evaluation “on his or her own motion, or upon application of any party or

carrier” and to adjudicate disputes relating to such services. The Court

proceeded to affirm the Board’s decision, holding it “advances the statutory

goal of restoring injured workers to gainful employment,” and agreed “Harper’s

failure to appeal the ALJ’s refusal to consider her request for a vocational

evaluation did not preclude her from seeking vocational rehabilitation services

post-award.” This appeal followed.

      Before this Court, Kindred Healthcare argues the Court of Appeals erred

in affirming the Board’s reversal of the CALJ’s denial of Harper’s application for

vocational rehabilitation services. First, it argues the Court of Appeals erred in

recognizing workers’ compensation claimants have an independent post-award

statutory right to seek vocational rehabilitation services by means of a motion

to reopen under KRS 342.710(3) absent one of the four bases enumerated in

KRS 342.125(1). Second, it argues the Court of Appeals erred in affirming the

Board’s reversal of the CALJ’s holding that Harper’s claim for vocational

rehabilitation services was precluded due to her having failed to preserve the

matter as a contested issue during the original action and in not timely

appealing the ALJ’s original denial of such benefits. Finally, it argues the

Court of Appeals erred in permitting Harper’s appeal to proceed though she

failed to properly serve it with the motion to reopen.

                                        6
                            II.    Standard of Review

      Workers’ compensation is a creature of statute. Campbell v. Universal

Mines, 963 S.W.2d 623, 624 (Ky. 1998). Statutory construction is a matter of

law which requires de novo review by this Court. Cumberland Valley

Contractors, Inc. v. Bell Cnty. Coal Corp, 238 S.W.3d 644, 647 (Ky. 2007).

When reviewing a workers’ compensation decision, our well-established

standard is to “correct the Board only where the Court perceives the Board has

overlooked or misconstrued controlling statutes or precedent, or committed an

error in assessing the evidence so flagrant as to cause gross injustice.” W.

Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992). Review by this

Court “is to address new or novel questions of statutory construction, or to

reconsider precedent when such appears necessary, or to review a question of

constitutional magnitude.” Id. at 688.

                          III.    Statutory Construction

      In resolving the issues raised in this appeal, we must construe the

legislative intent relating to two competing workers’ compensation statutes,

KRS 342.710 and KRS 342.125, as they relate to motions to reopen.

“Reopening is the remedy for addressing certain changes that occur or

situations that come to light after benefits are awarded.” Dingo Coal Co. v.

Tolliver, 129 S.W.3d 367, 370 (Ky. 2004). When statutorily authorized, “a

motion to reopen is the procedural device for invoking the jurisdiction of the

Department of Workers’ Claims to reopen a final award.” Id.



                                         7
      “The primary purpose of the Workers’ Compensation Act is to aid injured

or deceased workers” and statutes are to be interpreted “in a manner that is

consistent with their beneficent purpose.” Ky. Uninsured Employers’ Fund v.

Hoskins, 449 S.W.3d 753, 762 (Ky. 2014) (citations omitted). The overarching

purpose of the workers’ compensation chapter “is to compensate workers who

are injured in the course of their employment for necessary medical treatment

and for a loss of wage-earning capacity, without regard to fault,” thereby

enabling them “to meet their essential economic needs and those of their

dependents.” Adkins v. R & S Body Co., 58 S.W.3d 428, 430-31 (Ky. 2001)

(citations omitted). Inextricably intertwined with provision of necessary

medical treatment and compensation for lost income, a coequal “purpose of

workers’ compensation legislation is to restore the injured worker as soon as

possible and as near as possible to a condition of self-support as an able-

bodied worker,” and “to enable the worker to reenter the job market and

become employed again in a position as near as possible in pay and status to

the one the claimant has been forced by injury to leave.” Wilson v. SKW Alloys,

Inc., 893 S.W.2d 800, 802 (Ky. App. 1995) (citations omitted).

      Statutory construction requires that we reasonably interpret competing

provisions so as to give effect to both while harmonizing the whole. Falk v.

Alliance Coal, LLC, 461 S.W.3d 760, 764 (Ky. 2015). “[W]here there is both a

specific statute and a general statute seemingly applicable to the same subject

[the rule] is that the specific statute controls.” Bevin v. Beshear, 526 S.W.3d

89, 91 n.6 (Ky. 2017) (citations omitted).

                                        8
      “The essence of statutory construction is to determine and effectuate

legislative intent” by drawing insight from “the legislative policy and purpose of

the statute” and interpreting the entire statute in context without distorting its

intended meaning by focusing on a single sentence, clause, or phrase. Sweasy

v. Wal-Mart Stores, Inc., 295 S.W.3d 835, 838 (Ky. 2009) (citations omitted). A

statute must be read and applied so that “no part of it is meaningless or

ineffectual.” Stevenson v. Anthem Cas. Ins. Grp., 15 S.W.3d 720, 724 (Ky.

1999).

      First and foremost, this Court must always bear in mind that “[a]ll
      statutes of this state shall be liberally construed with a view to
      promote their objects and carry out the intent of the legislature[.]”
      Therefore, when interpreting a statute, our responsibility is to give
      effect to the intent of the General Assembly. “We derive that
      intent, if at all possible, from the language the General Assembly
      chose, either as defined by the General Assembly or as generally
      understood in the context of the matter under consideration.” In
      addition, we must assume that the General Assembly intends that
      a statute be read as a whole such that each of its constituent parts
      have meaning. And, in interpreting a statute, we must assume
      that the General Assembly did not intend for an interpretation that
      would lead to an absurd result.

Wilson v. Commonwealth, 628 S.W.3d 132, 140 (Ky. 2021) (citations

omitted). Where legislative intent is apparent on the face of a statute and

there is no question as to its meaning, “there is no room for construction,

liberal or otherwise.” Fitzpatrick v. Crestfield Farm, Inc., 582 S.W.2d 44,

47 (Ky. App. 1978). The rule of liberal construction does not authorize

judicial disregard of clear statutory language under the guise of

interpretation and courts retain the duty to construe statutes “so as to

do justice to both employer and employee.” Id.

                                        9
                      IV.    KRS 342.710 and KRS 342.125

      KRS 342.710 specifically relates to rights, duties, and procedures

relating to vocational rehabilitation services. “KRS 342.710(1) makes it clear

that one of the primary purposes of Chapter 342 is the physical and vocational

rehabilitation of injured workers so they can return to gainful employment.”

Haddock v. Hopkinsville Coating Corp., 62 S.W.3d 387, 391 (Ky. 2001).

Regarding the latter, KRS 342.710(3) provides:

      When as a result of the injury [the injured worker] is unable to
      perform work for which he or she has previous training or
      experience, he or she shall be entitled to such vocational
      rehabilitation services, including retraining and job placement, as
      may be reasonably necessary to restore him or her to suitable
      employment.

Thus, “a factual finding concerning whether a worker is unable to perform

work for which he [or she] has previous training or experience is mandatory”

and prerequisite to adjudicating appropriateness of vocational rehabilitation

services. Haddock, 62 S.W.3d at 391 (citation omitted).

      “Suitable employment” has been defined to mean:

      Work which bears a reasonable relationship to an individual’s
      experience and background, taking into consideration the type of
      work the person was doing at the time of injury, his age and
      education, his income level and earning capacity, his vocational
      aptitude, his mental and physical abilities and other relevant
      factors both at the time of injury and after reaching his post-injury
      maximum level of medical improvement.

SKW Alloys, Inc., 893 S.W.2d at 802. By effectuating a return to a pre-injury

level of self-reliance, the statute not only achieves the primary legislative

purpose of diminishing individual financial hardship but also, logically,

reduces significant private sector and governmental expenditures incurred
                                        10
from dependence on income, subsistence, medical, and other social programs,

and thereby spurs broader economic prosperity and greater business

investment throughout the Commonwealth.

      KRS 342.710(3) indicates an injured worker “is entitled to prompt

medical rehabilitation services . . . to accomplish physical rehabilitation goals

which are feasible, practical, and justifiable,” but includes no analogous

requirement for prompt provision of vocational rehabilitation services.

(Emphasis added). As the Board correctly reasoned:

      [T]here is no enumerated time frame within which to seek
      vocational rehabilitation. We concede that, in most cases,
      entitlement to vocational rehabilitation is raised during the
      pendency of the [original] claim. However, the statute does not
      explicitly require the claimant to seek vocational rehabilitation
      during the pendency of the original claim seeking income and
      medical benefits. Consequently, vocational rehabilitation may be
      invoked by a party by seeking a referral from an ALJ for an
      “evaluation of the practicability of” and “need for” vocational
      rehabilitation after the claim has been resolved.

The Board further explained:

      One can conceive of situations wherein the injured worker does not
      perceive vocational rehabilitation is necessary or underestimates
      the need for vocational rehabilitation during the pendency of the
      claim. Instead, only after the claim has concluded does the
      claimant realize that, without some form of vocational
      rehabilitation, he or she is unable to return to suitable
      employment. In those cases, the worker is not precluded from
      seeking rehabilitation to secure suitable employment.

We agree and are convinced the legislature intended no time limitation relative

to addressing vocational rehabilitation services under KRS 342.710(3),

intended no requirement that such benefits be sought during the pendency of




                                        11
the original claim, and intended no bar to seeking such benefits in a post-

award reopening.

      KRS 342.710(3)’s silence in establishing any time limitation or particular

procedural mechanism for addressing disputes relating to vocational

rehabilitation services is a persuasive indicator of legislative intent. Sweeney v.

King’s Daughters Med. Ctr., 260 S.W.3d 829, 833 (Ky. 2008). Here, based on

the statute’s primary goal of returning injured workers to suitable employment

and because matters relating to the appropriateness of retraining services may

not arise or become apparent until the original action has ended, we are

persuaded the Board and Court of Appeals correctly concluded the statute’s

silence indicates the legislature’s intent to authorize the raising of such

disputes at any time and by any mechanism, whether during an original claim

or in a post-award reopening.

      Further, whether raised during the pendency of an original claim or in a

post-award reopening, KRS 342.710(3) mandates “[i]n all such instances” in

which the injured worker has been found unable “to perform work for which he

or she has previous training or experience” the ALJ “shall inquire” whether

such services “have been voluntarily offered and accepted.” This mandate is

necessitated because administrative procedures for implementing vocational

rehabilitation services under KRS 342.710(3) are informal, encouraging

cooperation between the injured worker and the employer and its insurance

carrier. Neighbors v. River City Interiors, 187 S.W.3d 319, 324-25 (Ky. 2006).




                                        12
      The statute and supporting regulations “anticipate the Department

representative will present the results of the evaluation and the available

options for physical and/or vocational rehabilitation to the parties,” that the

parties “will cooperate in devising and implementing a reasonable plan for the

injured worker’s rehabilitation,” and that the statute’s punitive measures found

in KRS 342.710(5) and (6) will encourage cooperation. Neighbors, 187 S.W.3d

at 324. Adjudication and entry of an appropriate order by an ALJ is

necessitated only “where the parties disagree.” Id.

      In the present case, Harper’s right to invoke the vocational rehabilitation

procedures under KRS 342.710(3) did not accrue or become readily known

until the ALJ found she was incapable of returning to work for which she had

previous training and experience. And, appropriateness for vocational

rehabilitation services was not established until Harper was unsuccessful in

returning to suitable employment and she obtained a vocational evaluation

indicating retraining would be beneficial. Even then, the informal

administrative procedures envisioned by the statute presumed the parties

would cooperate in discussing, developing, and implementing a reasonable

plan. Post-award reopening for ALJ adjudication became necessary only

because a dispute arose between Harper and Kindred Healthcare. Based on

the foregoing, the Court of Appeals correctly recognized “vocational

rehabilitation benefits provided in KRS 342.710 do not fall neatly within the

category of contested issues advanced in a claim.” As such, KRS 342.270(1)’s

requirement for joinder of all causes of action in an original proceeding is

                                        13
inapplicable to Harper’s circumstances and she did not waive her right to seek

vocational retraining by failing to pursue such benefits during the pendency of

her original claim.

      The ALJ’s compliance with the procedures mandated in KRS 342.710(3)

is not elective or conditioned upon any claim or action by the parties, nor is it

required that any request for such services be listed as a contested issue by

either party. Upon the necessary finding of inability to perform previous work,

the ALJ “shall” make inquiry regarding any voluntary vocational rehabilitation

services and may exercise discretion in assessing the merits of awarding

vocational rehabilitation services. Commonwealth, Transp. Cabinet v. Guffey,

42 S.W.3d 618, 621 (Ky. 2001). To aid assessment, KRS 342.710(3) authorizes

the ALJ to “refer the employee to a qualified physician or facility for evaluation

of the practicability of, need for, and kind of service, treatment, or training

necessary and appropriate to render him or her fit for remunerative

occupation.” A referral may be initiated on the ALJ’s “own motion, or upon

application of any party or carrier” and the parties shall be afforded “an

opportunity to be heard.” KRS 342.710(3). Whenever requested by either

party, “[t]he procedure set out in KRS 342.710 must be followed” to allow the

ALJ to make the requisite findings relative to the injured worker’s level of

disability and the merits of vocational rehabilitation services. Edwards v.

Bluegrass Containers Div. of Dura Containers, Inc., 594 S.W.2d 900, 902 (Ky.

App. 1980). “[I]f the employee ‘is unable to perform work for which he has




                                        14
previous training or experience’ as a result of a work-related accident, he is

entitled to vocational rehabilitation services.” Id.

      Conversely, KRS 342.125 specifically relates to motions to reopen

seeking to “end, diminish, or increase compensation previously awarded . . . or

change or revoke a previous order” related thereto. KRS 342.125(4).

Reopening compensation awards “previously dismissed or denied on the

merits” is prohibited absent a showing of one of four grounds, including: (a)

fraud, (b) newly discovered evidence, (c) mistake, or (d) change of disability.

KRS 342.125(1) and (2). “Compensation” is defined as meaning “all payments

made under the provisions of this chapter representing the sum of income

benefits and medical and related benefits.” KRS 342.0011(14). None of the

benefits referenced under the definition of “compensation”—including “income

benefits,” “medical and related benefits,” “medical services,” and coal workers’

“retraining incentive benefits”—encompass vocational rehabilitation services.

See KRS 342.0011(12), (13), (14), and (15); KRS 342.732; and KRS 342.125(5).

                    V.     Independent Ground for Reopening

      Based on the foregoing, we are convinced the legislature intended KRS

342.710(3) to provide an independent ground for reopening, especially given

the important governmental purposes KRS 342.710 seeks to achieve. Clearly,

the provisions of KRS 342.710 pertain specifically to applications and motions

to reopen seeking vocational rehabilitation services, while the provisions of KRS

342.125 pertain to motions to reopen seeking to “end, diminish, or increase

compensation previously awarded” or to “change or revoke” a related order. To

                                         15
the extent the two statutes differ or conflict, KRS 342.710 is the more specific

relative to vocational rehabilitation services and controls. Thus, as the Board

held, and the Court of Appeals correctly affirmed, “KRS 342.125(1) is not the

sole vehicle by which reopening can be achieved in order to obtain vocational

rehabilitation[;]” “a motion to reopen seeking vocational rehabilitation need not

be pigeon-holed into one of the grounds set forth in KRS 342.125(1)[;]” and

“KRS 342.710 contemplates motions to reopen based on grounds set forth

exclusively within [its own statutory provisions].”

      As the Board correctly discerned, today’s holding was presaged, expressly

or implicitly, by two prior decisions of this Court. In Neighbors, though a

request for vocational retraining was not mentioned in the BRC memorandum

or the claimant’s brief, an ALJ found the injured worker totally disabled and

ordered an evaluation to determine the propriety of vocational retraining. The

claimant filed a petition for reconsideration asserting his physical condition

precluded retraining. However, the employer argued vocational rehabilitation

is a crucial goal of the Workers’ Compensation Act and complained the injured

worker was avoiding reasonable attempts to return him to suitable

employment. The ALJ overruled the claimant’s petition. Thereafter, an

evaluation was conducted but the claimant refused to cooperate with

recommended retraining.

      The employer filed a motion to reopen the original award to seek a

reduction of PTD income benefits due to the claimant’s refusal to cooperate,

citing both KRS 342.125(1) and KRS 342.710(5). The claimant objected to

                                        16
reopening, arguing none of the grounds enumerated in KRS 342.125 permitted

reopening under the circumstances and KRS 342.710’s silence regarding the

mechanism for requesting a reduction of income benefits meant the matter

must be brought under circuit court jurisdiction. Because the process

established by KRS 342.710(3) had not been accomplished, the CALJ ordered

the matter reopened and assigned it to another ALJ for further proceedings.

      A second vocational evaluation confirmed prior findings and

recommendations. The ALJ found the claimant’s physical condition did not

prevent participation in a retraining program and that his willing participation

might reasonably return him to suitable employment. The employer’s motion

for reduction of PTD income benefits was overruled but the claimant was

ordered to undergo vocational rehabilitation services as previously

recommended. A second petition for reconsideration was overruled and the

claimant appealed. In affirming the ALJ’s order upon reopening directing the

claimant’s acquiescence to recommended vocational retraining, our Court held:

      Post-award disputes concerning vocational rehabilitation under
      KRS 342.710(3) and requests for a reduction in benefits under KRS
      342.710(5) are matters that arise under Chapter 342; therefore,
      KRS 342.325 grants an ALJ jurisdiction to decide them. A worker
      seeking to resist rehabilitation has the burden to show that the
      evaluator’s recommendations or the available options are
      impractical or inappropriate. An employer seeking a reduction in
      benefits has the burden to show that the worker has refused to
      accept rehabilitation pursuant to an ALJ order.

Neighbors, 187 S.W.3d at 324. Notably, our holding in Neighbors—establishing

that the four grounds authorizing reopening under KRS 342.125(1) are not

exhaustive—was decided in 2006.

                                       17
      [T]he failure of the legislature to change a known judicial
      interpretation of a statute [is] extremely persuasive evidence of the
      true legislative intent. There is a strong implication that the
      legislature agrees with a prior court interpretation of its statute
      when it does not amend the statute interpreted.

Toyota Motor Mfg., Ky., Inc. v. Prichard, 532 S.W.3d 633, 636 (Ky. 2017) (citing

Rye v. Weasel, 934 S.W.2d 257, 262 (Ky. 1996)).

      In Pinkston v. Teletronics, Inc., 4 S.W.3d 130 (Ky. 1999), an injured

worker who was awarded PPD benefits requested to pursue a vocational

rehabilitation program and the ALJ referred him for evaluation. The injured

worker subsequently enrolled in a full-time, lengthy, and distant retraining

program. The employer voluntarily paid for program registration fees, books,

and tuition, but refused reimbursement for mileage under KRS 342.710 or

payment of rehabilitation income benefits pursuant to KRS 342.715. The

injured worker filed a motion to reopen.

      Ultimately, our Court held medical evidence supported extending the

claimant’s period of vocational retraining, the claimant was entitled to

reimbursement of mileage expenses for commuting to the rehabilitation

program, and that enhanced rehabilitation benefits authorized by KRS 342.715

did not apply to the claimant, whose permanent disability was merely partial.

Our decision in Pinkston referenced none of KRS 342.125(1)’s grounds as

having authorized the reopening. Thus, in Pinkston we implicitly recognized

KRS 342.710(3) as an independent ground by resolving issues raised upon

reopening on their merits with no mention of any authority other than the

related KRS 342.715.

                                       18
                             VI.   No Claim Preclusion


      We are further convinced claim preclusion does not bar adjudication of

Harper’s claim. Claim preclusion bars a party from relitigating a previously

adjudicated cause of action. Miller v. Admin. Off. Of Cts., 361 S.W.3d 867, 871

(Ky. 2011) (citing Yeoman v. Commonwealth Health Pol’y Bd., 983 S.W.2d 459,

464 (Ky. 1998)). For claim preclusion to apply, three elements must be met:

“(1) an identity of parties between the two actions; (2) an identity of the two

causes of action; and (3) the prior action must have been decided on the

merits.” Id. at 872 (quoting Harrod v. Irvine, 283 S.W.3d 246, 250 (Ky. App.

2009)). “The doctrine of [claim preclusion] applies to the rulings of a Work[ers’]

Compensation Board the same as it does to the decisions of a court.” Hysteam

Coal Corp. v. Ingram, 283 Ky. 411, 415, 141 S.W.2d 570, 572 (1940).

      Here, however, because the ALJ erroneously failed to properly investigate

and adjudicate the merits of Harper’s request for vocational rehabilitation

services pursuant to KRS 342.710(3) in the original action after having found

her incapable of previous work, the third element necessary for imposition of

claim preclusion was not met. See Miller, 361 S.W.3d at 872. As a result,

Harper is not barred from pursuing such services in this statutorily authorized

reopening.

      We acknowledge that during the original proceedings, vocational

rehabilitation services were not specifically listed as a contested issue at the

BRC or formal hearing. However, Harper listed “[a]bility to return to work

performed at time of injury” as a contested issue on the BRC memorandum

                                        19
and testified at the hearing, indicating she was “very interested in retraining for

a job such as a counselor or therapist, which does not require heavy lifting”

and was “anxious to be retrained for a job . . . less physically demanding.”

Thereafter, Harper’s brief requested:

      In addition to the medical and income benefits, we ask the ALJ to
      order a vocational rehabilitation evaluation for Ms. Harper, with
      the hope that she can return to being a productive member of the
      work force.

      We are convinced that by listing “[a]bility to return to work performed at

time of injury” as a contested issue in the original action, Harper had in

essence invoked and preserved a claim for appropriate vocational rehabilitation

services under KRS 342.710(3), because an ALJ’s finding of such disability

automatically triggers the statutory mandate for the ALJ to explore and

adjudicate the merits of an award of vocational rehabilitation services. Here,

the ALJ made the requisite finding regarding the matter preserved as a

contested issue but failed to follow procedures mandated by that finding, and

as a result, failed to address the merits of Harper’s request. Again, a mandated

administrative procedure need not be preserved by a request or listing it as a

contested issue. Instead, the ALJ merely held:

      The issue of vocational rehabilitation is not before the ALJ at this
      time, as it was not preserved as a contested issue at the BRC or
      Hearing.

Logically, matters “not before” an ALJ are matters remaining to be awarded,

denied, or dismissed, and the ALJ’s statement that Harper’s request would not

be considered “at this time” denotes the matter could ripen for adjudication “at



                                        20
another time.” Thus, the doctrine of claim preclusion is inapplicable to the

present appeal.

                             VII.   Sufficient Service

      Finally, we agree with the Board and Court of Appeals that there is no

merit in Kindred Healthcare’s assertion that improper service should bar

consideration of Harper’s motion to reopen. While Harper failed to serve

Kindred Healthcare’s counsel with a paper or emailed copy of her motion to

reopen, the employer’s brief acknowledges Harper’s motion indicated service

was to be accomplished through the Litigation Management System (LMS),

which the Kentucky Labor Cabinet’s website describes as:

      a web-based application designed to move the workers’
      compensation litigation system into the 21st century by allowing
      stakeholders to file and manage claims electronically rather than
      the traditional method of filing paper.

Admittedly, because Harper’s original claim had been closed on the LMS,

counsel for Kindred Healthcare had no access to subsequent filings and

remained unaware of Harper’s subsequent filing of her motion to reopen until

receipt of an acknowledgment letter from the Department of Workers

Compensation. However, Harper’s service by way of the LMS provided

sufficient notice upon Kindred Healthcare as was evidenced by counsel’s filing

of a response on the very same LMS within seven days of entry of Harper’s

motion to reopen.

      [T]he object or purpose of a service of process is to notify of the
      proceeding, thereby affording an opportunity to appear before and
      be heard by the court. It must be admitted that mere knowledge of
      the pendency of an action is not sufficient to give the court


                                       21
      jurisdiction, and, in the absence of an appearance, there must be a
      service of process.

Rosenberg v. Bricken, 302 Ky. 124, 194 S.W.2d 60, 62 (1946) (emphasis

added). Clearly, Harper’s failure to serve Kindred Healthcare’s counsel with a

paper or email copy of the motion to reopen in no way prejudiced the

employer’s ability to offer a timely and effective response, and Harper’s motion

to reopen should not be barred.

                                  VIII. Conclusion

      For the foregoing reasons, we affirm the Court of Appeals’ decision

upholding the Board’s reversal of the CALJ’s dismissal of Harper’s motion to

reopen seeking vocational rehabilitation services pursuant to KRS 342.710.


      All sitting. All concur.


COUNSEL FOR APPELLANT:

Catherine Ann Poole
Goodrum & Downs PLLC


COUNSEL FOR APPELLEE,
CARLYE HARPER:

Rodger W. Lofton


CHIEF ADMINISTRATIVE LAW JUDGE:

Hon. Douglas W. Gott


WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey


                                       22